DETAILED ACTION
This final Office action is in response to the claims filed on 9/13/2022.
Status of claims: claims 6-14 remain withdrawn; claims 1-5 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: Line 3 – “a bottom of bulb portion” is unclear.  The examiner has interpreted the recitation to mean “a bottom of the bulb,”   however, appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 2 – “a closing force is no more than 5 lbs per foot” is unclear since “5 lbs. per foot” is not a proper unit of force.
Further, claims dependent upon rejected claims are rejected for at least being dependent upon rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 5 are, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over DE 202004003637 (hereinafter “’637”) in view of US 8474189 to Peterson et al. (hereinafter “Peterson”).
‘637 discloses a weather seal for use on a weather permeable barrier having bottom and side edges, a closing force is no more than 5 lbs. per foot and separating the indoor from the outdoor, comprising: 
a. an elongated, compressible micro-cellular foam bulb 7 adapted for connection to the bottom and side edges of the barrier; (see [0057] of machine translation of ‘637 and FIG. 1) and 
b. an elongated, compressible micro-cellular foam element 6 attached to and extending along the length of the foam bulb, wherein the foam element is spaced from the barrier. (see [0057] of machine translation of ‘637 and FIG. 1)
‘637 fails to disclose wherein the bulb has hardness in the range of 10 to 39 durometer on a shore A scale; and wherein the foam element has a hardness in the range of 10 to 39 durometer on a shore A scale.
Peterson teaches of a similar weather seal wherein an element of the weather seal has a hardness of about 30 or less. (see col. 5 – “suitable durometers for the material of bulb wall 36 include Shore A hardnesses of about 30 or less.”; see also MPEP 2144.05 - Obviousness of Ranges below)
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the ‘637 foam bulb and foam element such that both the bulb and element each has a hardness in the range of 10 to 39 durometer, as taught by Peterson, in order to facilitate compression of the weather seal when the weather seal is being used to decrease or prevent air and debris from passing by a door or window in the closed state.
Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the ‘637 foam bulb and foam element such that both the bulb and element each has a hardness in the range of 10 to 39 durometer, as taught by Peterson, in order to facilitate engagement of the seal with a weather permeable barrier.
Furthermore, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the ‘637 foam bulb and foam element such that both the bulb and element each has a hardness in the range of 10 to 39 durometers, as taught by Peterson, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (claim 1)
‘637, as applied above, further discloses a polypropylene member 8 attached to and extending the length of the foam bulb and to which the foam element is attached. (see [0061 of machine translation) (claim 3)
‘637, as applied above, further discloses wherein the polypropylene member comprises an elongated spine having at least two surfaces and attached to a bottom of bulb portion and having opposing surfaces and the foam element comprises at least one barb extending off of each surface of the spine. (claim 4)
‘637, as applied above, further discloses a sealing flap 12 that extend diagonally upward from the top of bulb, opposite the spine. (claim 5)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘637 in view of Peterson, as applied above, in view of US 2007/0169417 to Ellis et al. (hereinafter “Ellis”)
	‘637, as applied above, fails to disclose wherein a silicone slip agent. 
	Ellis teaches of use of a silicone slip agent 52 with a weather seal. (see FIG. 1 and [0051]-[0052])
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a silicone slip agent with the ‘637 weather seal, as taught by Ellis, in order to reduce friction between the weather seal and any contacting surface.

Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive. 
On page 7 of the applicant’s response filed September 13, 2022, the applicant contends that the seal in the ‘637 reference is different than applicant’s device since “it is a different sealing application that does not wrap a corner.” However, applicant’s claims do not recite that the seal must “wrap a corner.” Furthermore, the barrier is not positively recited and applicant’s amendments were primarily made in the preamble of the independent claim.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Also, it should be noted that applicant’s arguments rely on language solely recited in preamble recitations in claim. When reading the preamble in the context of the entire claim, the recitation of the “weather permeable barrier having bottom and side edges” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of minimal significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
On page 7 of the applicant’s response filed September 13, 2022, the applicant states “a high closing force seal system (especially one that wraps a corner like the Peterson design does) would put unwanted loads on the hardware system and prematurely create excessive wear or breakage.”  The examiner disagrees and notes that this assertion constitutes mere supposition. 
On age 8 of the applicant’s response filed September 13, 2022, the applicant contends that “the Peterson reference and the ‘637 reference are directed to very different uses and therefore have different features.”  The examiner respectfully disagrees.  Both patent documents are specifically directed towards weather seals with similar uses and similar features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634